Smith, J.
The charges were general ones for medicine and attendance. One item was, u 13 dollars for medicine and attendance on one of the general’s ° daughters, in curing the whooping cough.” The new trial is asked for, on the ground that the plaintiff ought to have given a specific bill of the medicine and attendance. I did think otherwise on hearing this ease j but on mature consideration I think the char-*746Ses were too general, and am, therefore, for grant" ing a new trial.
Justices Grimke, Nott, and Brevard concurred.
Colcock and Bay dissented.